Citation Nr: 0301664	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  00-09 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD), from 
the initial grant of service connection.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected scar residuals of a 
shell fragment wound of the chin.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected scar residuals of 
multiple shell fragment wounds to the left leg.  

4.  Entitlement to an increased (compensable) evaluation for 
service-connected scar residuals of multiple shell fragment 
wounds to the right buttock and right thigh.  


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1968 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the RO 
which, in part, granted service connection for PTSD and 
assigned a 50 percent evaluation, granted an increased rating 
to 10 percent for scar residuals of the chin, and denied 
increased evaluations for scar residuals from shell fragment 
wounds to the left leg, and to the right buttock and right 
thigh.  The RO also denied entitlement to a total rating for 
compensation purposes based on individual unemployability.  A 
personal hearing at the RO was held in June 2000.  

By rating action in February 2001, the RO, in part, assigned 
an increased rating to 70 percent for PTSD, effective from 
the date of receipt of the veteran's claim, granted a total 
rating for compensation purposes based on individual 
unemployability, and continued the ratings assigned for the 
remaining service-connected disabilities on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
claims for increased ratings have been obtained by VA.  

2.  Since service connection was granted, the veteran's PTSD 
is not shown to impair occupational and social functioning 
beyond that contemplated by the 70 percent rating.  

3.  The 6 x 3 mm scar on the chin is depressed and tender, 
with no tissue loss, the scar is not poorly nourished with 
ulcerations, is not adherent, or associated with any 
underlying soft tissue damage or frequent loss of skin, and 
does not cause more than minimal disfigurement; medical 
examination found no functional limitation attributable to 
the scar.  

4.  The left leg scars measure 10 x 8, 20 x 19, and 50 x 10 
mm, and are deeply depressed, there is no tissue loss, the 
scars are not poorly nourished with ulcerations, are not 
adherent, or associated with any underlying soft tissue 
damage or frequent loss of skin, and do not cause more than 
moderate disfigurement; medical examination found no 
functional limitation attributable to the scars.  

5.  The veteran's scar on the right buttock measured 20 x 10 
millimeters, and on the right thigh measured 1 cm. squared; 
the scars are not painful or tender, or poorly nourished with 
ulcerations, and are not adherent or associated with any 
underlying soft tissue damage or frequent loss of skin; 
medical examination found no right leg functional limitation 
attributable to the scars.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for the veteran's service-connected PTSD, based on an initial 
determination, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Part 4, including Diagnostic Code 
9411 (2002).  

2.  The criteria for an increased evaluation for service-
connected scar residuals of a shell fragment wound of the 
chin are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Part 4, including Diagnostic Code 7804 
(2002).  

3.  The criteria for an increased evaluation for service-
connected scar residuals of multiple shell fragment wounds to 
the left leg are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.118, Part 4, including Diagnostic Code 
7804 (2002).  

4.  The criteria for an increased (compensable) evaluation 
for service-connected scar residuals of multiple shell 
fragment wounds to the right buttock and right thigh are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.118, Part 4, including Diagnostic Code 7805 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issues on appeal at this time.  All 
notification and development actions needed to render a fair 
decision on these issues have been accomplished.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was informed of what evidence he was expected to provide VA 
and of the evidence that had already been obtained.  Through 
past actions of the RO, the veteran was informed of the 
applicable criteria necessary to substantiate his claims, and 
of what information needs to be proven in order to prevail in 
his claims for increased evaluations.  The veteran was 
afforded several VA examinations.  All pertinent records from 
VA and all private medical records from sources identified by 
the veteran have been obtained and associated with the claims 
file.  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to his claim.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (The Secretary is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.").  
Accordingly, the Board will proceed with adjudication of this 
claim.  

Factual Background

The service medical records show that the veteran sustained 
multiple superficial shell fragment wounds (SFW) to his face, 
buttocks, and both legs in combat action in May 1969.  The 
wounds were debrided and metallic fragments were removed.  
The wounds remained clean during his hospital stay.  The 
wounds were not deep and there was no evidence of any 
fractures or neurovascular involvement.  X-ray studies of the 
veteran's facial bones and lower extremities were normal.  
The veteran's separation examination in September 1969 showed 
multiple scars on the left leg and right side which were not 
considered disabling.  There were no abnormalities of the 
veteran's face or lower extremities.  The veteran was 
qualified for reenlistment into active duty.  

When examined by VA in June 1970, the veteran reported 
occasional cramping in the right calf.  There was a dimple 
like impression on the right side of the chin measuring about 
10 centimeters (cm.) in diameter.  The scar was observable 
from a distance of about 3 yards and no more.  The scar was 
not disfiguring.  There were multiple "pock mark" like 
scars, the largest about 1/2 inch in diameter on both lower 
extremities and a 3/4 inch diameter scar on the left calf.  
There was no muscle loss, and the scars were not tender or 
adherent.  The veteran had full range of motion in his hips, 
knees, and ankles.  The diagnoses included shrapnel wounds to 
both legs and the right side of the chin with probable 
hypoesthesia in the lower third of both legs at the site of 
the shrapnel wounds.  

By rating action in December 1970 service connection was 
established, in part, for scars residuals from multiple shell 
fragment wounds of the right buttock, thigh, and leg with 
hyperesthesia, rated 10 percent disabling; multiple shell 
fragment wound scars to the left leg with hyperesthesia, 
rated 10 percent disabling, and residuals of a non-
disfiguring shell fragment wound scar to the chin, rated 
noncompensabling disabling.  The effective date for the grant 
of service connection for all of the disabilities was 
September 16, 1969.  

On VA examination in December 1982, the clinical and 
diagnostic findings were not materially different from those 
reported on the June 1970 examination.  There were 5 punctate 
SFW scars on the buttocks, the smallest was 1 cm in diameter, 
and the largest was 3 x 1 cm.  All scars were well healed 
without any significant loss of tissue and no functional 
impairment.  X-ray studies showed several metallic foreign 
bodies overlying the right hip and inguinal area.  There were 
multiple SFW scars over the posterior right thigh and leg.  
The scars on the leg showed moderate loss of underlying 
subcutaneous tissue, but the fascia was intact.  There were 
multiple SFW scars on the posterior left leg, calf, popliteal 
space, and distal femur.  All scars were punctate, the 
largest being 3 x 1 cm. in size.  The scars were depressed 
with moderate tenderness.  The veteran reported intermittent 
numbness and occasional cramping in the entire back of his 
left leg.  X-ray studies showed multiple small metallic 
foreign bodies in the soft tissue of the left leg.  The 
examiner indicated that there was no gross loss of muscle 
tissue.  The diagnoses included multiple SFW scars with 
retained foreign bodies and residual symptoms (intermittent 
numbness and tenderness in the left leg).  

By rating action in January 1983, the RO confirmed and 
continued the 10 percent evaluations assigned for residual 
scars on the left leg and the chin, and reduced from 10 
percent to noncompensable the evaluation assigned for SFW 
scar residuals on the right buttocks and right thigh, 
effective from April 1, 1983.  The veteran was notified of 
this decision and did not appeal.  

A claim for service connection for PTSD and increased ratings 
for his service-connected scar residuals from SFW to the left 
leg, chin, and right buttock and right thigh was received in 
April 1997.  

On VA psychiatric examination in September 1997, the examiner 
noted that there was not much information in the claims file 
regarding the veteran's PTSD.  The examiner noted that the 
veteran had recently ended a relationship with a women who 
was found to be schizophrenic, and that he was still very 
much preoccupied with the relationship.  The veteran reported 
that it was very problematic for him to recall some of the 
events in his life, especially related to Vietnam.  

On mental status examination, the veteran was alert and well 
oriented.  His speech content was circumstantial regarding 
his situation.  He ruminated a lot about his PTSD symptoms.  
His affect was sad and tearful.  He denied any current 
suicidal or homicidal ideations, but said that he had often 
thought about suicide.  The veteran reported nightmares, 
flashbacks, and intrusive thoughts, and claimed to be 
obsessed with guilt over the death of a soldier he knew in 
Vietnam.  The veteran reported low self-esteem, impatience, 
nightsweats, almost no friends, sexual difficulties, and 
problems with intimacy.  The veteran denied any delusions or 
hallucinations, and his thought process seemed to be somewhat 
organized, although at times it was difficulty to follow his 
train of thought.  The diagnosis was PTSD, chronic delayed.  

A social and industrial evaluation report, dated in July 1997 
and associated with the claims file in September 1997, 
indicated that the veteran had significant problems regarding 
a relationship that had recently ended.  On mental status 
examination, the veteran was well oriented.  The content of 
his speech was circumstantial but coherent.  The veteran 
ruminated on the relationship that had recently ended and was 
clearly despondent over it.  He was very rigid and 
unaccepting of the reality of the situation.  The social 
worker indicated that it was also apparent that the veteran 
was not willing to accept feedback regarding his involvement 
with her.  The veteran sobbed during most of his story about 
this relationship, and his affect was sad and tearful.  The 
veteran denied any suicidal or homicidal ideations.  He 
reported that he had nightmares and flashbacks throughout the 
years, but found that with the recent break-up with his 
girlfriend, his symptoms had worsened.  The veteran reported 
that he was obsessed with guilt over the death of a fellow 
soldier.  The social worker commented that the veteran's 
inability to understand the course of the events in service 
seemed only reinforce his guilt.  His insight was limited and 
his judgment was flawed.  The social worker opined that the 
veteran suffered from his experiences in Vietnam and from the 
break-up of his recent relationship, and concluded that the 
veteran had some mild PTSD symptomatology.  

On VA examination of the scars in October 1997, the veteran 
reported occasional tingling in the scars, but denied any 
pain related to any scars.  The veteran said that he was 
bothered somewhat cosmetically by the scar on his chin.  On 
examination, there was a 1-cm squared, depressed, 
hyperpigmented scar on the right chin which was slightly 
tender to palpation.  There were numerous scars on the 
buttocks, thighs, and legs.  The most significant of these 
was a 1 x 2 cm-depressed scar on the right superior buttock, 
and a 1 x 1 cm depressed scar on the right posterior thigh.  
No foreign material was palpated in any of these scars.  
There were three squared, depressed scars on the right calf, 
and three undepressed scars on the left calf ranging in size 
from 1 x 1 cm to 2 x 1 cm.  The scars were all depressed and 
hyperpigmented.  There were innumerable small, flat, 
hyperpigmented scars in various locations on the legs.  None 
of the scars were ulcerated or showed evidence of breakdown 
in the skin.  The majority of the scars were depressed and 
there were no areas of tissue loss in the depressed scars.  
There was no evidence of inflammation, edema, or keloid 
formation.  The scars on the legs produced some degree of 
disfigurement.  The assessment included numerous facial and 
extremity scars with a sensation of tingling.  

Additional examination of the veteran's left leg was 
undertaken in October 1997.  At that time, the veteran 
reported that when he was working, he did not lose any time 
at work or experienced any functional impairment because of 
the multiple scars in his left leg.  On examination of the 
left lower extremity, the gastroc and soleus group revealed 
muscle loss due to the penetrating fragments and diminished 
strength in the plantar flexion and dorsiflexion of the foot.  
The diagnoses included status post destruction of the left 
gastroc-soleus muscle group with functional loss in the left 
lower extremity.  

On VA psychiatric examination in August 1999, the veteran 
reported that he didn't think about Vietnam until sometime 
around 1995 when he broke up with his girlfriend.  His 
behavior started to be noticeably different then, and he 
started isolating himself from friends.  He did not remember 
experiencing nightmares at that time.  The veteran reported 
suicidal ideations and said that he first sought psychiatric 
help at the VA in April 1997.  The veteran reported that he 
was unable to continue with treatment after he broke his 
right leg in an accident in January 1999, and needed a rod 
and seven pins inserted in his right leg.  

On mental status examination, the veteran was casually 
dressed and adequately groomed.  He talked about his 
experiences in Vietnam freely, but was on the verge of tears 
at times.  His eye contact was adequate, and he was 
cooperative and attentive throughout the interview.  The 
veteran was alert and well oriented.  He showed no signs of 
psychomotor retardation or agitation.  His speech was 
spontaneous, not pressured, of adequate volume.  His affect 
showed no mood lability.  The veteran was overwhelmed with 
survivor guilt and felt personally responsible for some of 
the deaths of fellow soldiers in Vietnam.  The veteran 
recognized his inability to cope with his PTSD in recent 
years, apparently triggered by the breakup with his 
girlfriend, which led to his being unable to function 
occupationally and socially.  The veteran's thought processes 
were coherent and there was no evidence of delusional 
features.  The veteran did not appear to be responding to any 
internal stimuli and appeared to be of average intelligence.  
His insight and judgment were good.  The examiner opined that 
the veteran was not a danger to himself or to others, and had 
no suicidal ideations.  The diagnosis was PTSD, chronic, 
severe with features of intense survivor guilt.  The current 
Global Assessment of Functioning (GAF) score was 42.  

VA outpatient records show that the veteran was seen for 
various medical problems from September 1997 to March 2000.  
The reports do not include any clinical findings for any of 
the service-connected disabilities now at issue on appeal.  

At a personal hearing at the RO in June 2000, the veteran 
testified that he had flashbacks and intrusive thoughts 
several times a week.  He said that he was sleeping much 
better because of his medications.  The veteran described the 
difficulties he had coping with the symptoms of his PTSD.  He 
no longer liked to hunt or engage in many of the things that 
he liked in the past.  The veteran testified that other than 
the appearance of the scar on his chin, he never had any 
problems with it or thought much about the scar.  He said the 
scar on his chin was not painful or tender to touch.  (T 
p.10-11).  The veteran testified that some of the scars on 
his buttocks were tender and some were not; the scars on his 
left leg were tender to touch, but were otherwise the same as 
always.  (T p. 12).  He said that the scars were just an 
embarrassment and that there was not a lot of sensitivity.  
(T p.20).  

Records from the Social Security Administration received in 
October 2000 show that the veteran was awarded disability 
compensation in May 1998.  The primary diagnosis was shown as 
affective disorder.  The secondary diagnosis was anxiety 
related disorder/functional nonpsychotic.  

On VA examination in October 2000, the veteran reported no 
specific complaints related to the various scars with the 
exception of some sensitivity to touch.  There was a 6 x 3 
mm., slightly depressed scar on the right side of the 
veteran's chin.  It was slightly tender to palpation.  There 
was no adherence or significant textural changes.  There was 
no ulceration or breakdown of the skin.  The scar was 
somewhat depressed and there was no inflammation, edema, or 
keloid formation.  There was minimal disfigurement.  There 
was a 20 x 10 mm., depressed scar on the right buttock and a 
1 cm. squared, depressed scar on the right posterior thigh.  
These scars were somewhat tender to palpation.  On the left 
lower extremity, there was a 10 x 8-mm. slightly depressed 
scar on the medical aspect.  Adjacent were a 20 x 10 mm, 
deeply depressed scar and a 50 x 10 mm. depressed scar.  The 
scars were all depressed and somewhat tender to palpation.  
On all of the scars, there was no inflammation, edema, or 
keloid formation.  There was no significant limitation of 
motion noted in any of the scars, and no evidence of 
ulceration or breakdown of the skin.  There was some moderate 
disfigurement due to these depressed scars.  The diagnoses 
included numerous scars as described above.  The examiner 
noted that the scars were not generally spontaneously painful 
but were symptomatically sensitive to touch.  The veteran 
reported that there had been no increase in his symptoms 
since his last examination a year ago.  

On VA psychiatric examination in October 2000, the veteran 
was appropriately dress.  He was alert and well oriented.  He 
had a lot of trouble talking about his wartime experiences, 
and claimed that he had thought about death before.  His 
speech was spontaneous, and there were no delusions or 
hallucinations.  The veteran reported intrusive thoughts, 
overwhelming guilt, difficulty sleeping, nightmares, 
flashbacks, and headaches.  The veteran reported that his 
intrusive thoughts were constantly with him.  He reported 
that he thought about suicide in the past but had not done 
anything about it.  The diagnosis was PTSD, chronic, severe 
with features of intense survival guilt.  The GAF was 45.  
The examiner commented that the veteran had very intense 
feelings of survival guilt.  He had very few friends, did not 
go out much, and had very few friends.  

VA outpatient records show that the veteran was seen in the 
mental health clinic on one occasion in October 2000.  On 
mental status examination at that time, the veteran was alert 
and well oriented.  There was no gross evidence of a thought 
disorder and the veteran denied any suicidal or homicidal 
ideations, plans, or intent.  The impression included PTSD 
and major depression.  

Increased Ratings - In General

The issue pertaining to the rating to be assigned the 
veteran's PTSD arises from an original claim for compensation 
benefits.  As held in AB v. Brown, 6 Vet. App. 35, 38, where 
the claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

As to the issue of an increased rating for scar residuals 
from shell fragment wounds to the right buttock and right 
thigh, the Court has stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

Analysis
PTSD

As noted above, the veteran was assigned a 50 percent 
evaluation for his service-connected PTSD by rating action in 
November 1999, effective from April 24, 1997.  In February 
2001, the RO assigned an increased rating to 70 percent, 
effective from the same date.  As 70 percent is not the 
maximum rating possible for the service-connected psychiatric 
disorder, the Board must consider whether the veteran is 
entitled to a rating higher than 70 percent.  

In order to receive a 100 percent schedular rating for PTSD, 
the clinical findings would have to show total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
than 70 percent.  Based on the medical reports of record, the 
Board finds that a rating in excess of 70 percent for PTSD, 
from the initial grant of service connection, is not 
warranted.  The evidence of record shows that the veteran's 
memory is intact, and that he is well oriented.  His judgment 
and insight were likewise intact, and his speech was relevant 
and coherent on all examinations.  While he reported some 
sleep disturbance, flashbacks, and intrusive thoughts, these 
symptoms are contemplated by the 70 percent rating currently 
in effect.  The Board finds that the totality of the evidence 
of record does not indicate that the veteran's service-
connected psychiatric disorder causes total occupational and 
social impairment.  The Board is cognizant of the fact that 
the veteran is receiving Social Security disability and was 
recently award a total rating for compensation purposes based 
on individual unemployability by VA.  However, with regard to 
a schedular rating, the veteran's symptomatology, based on a 
review of all the medical reports of record, is not 
reflective of the severity and persistence necessary to 
warrant a 100 percent rating.  38 C.F.R. §§ 4.7, 4.130, DC 
9411 (2002).  Accordingly, the Board concludes that the 
veteran does not meet or nearly approximate the level of 
disability required for a schedular rating greater than 70 
percent since his claim was initiated.  

Scars

Initially, the Board notes that the rating criteria for 
disabilities of the skin were revised, effective August 30, 
2002.  In general, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one most favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

In the instant case, the Board is satisfied that the current 
medical evidence of record includes sufficient clinical 
findings to consider the claims for increased ratings for the 
scars on the left leg and chin under the revised regulations.  
With respect to the scars of the right buttock and right 
thigh, the criteria for Diagnostic Code 7805, under which 
these scars are rated, was not affected by the revisions in 
the regulations.  Accordingly, the Board finds that remanding 
the appeal to the RO would serve no useful purpose and would 
only delay adjudication of the veteran's appeal.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis, at 430 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Scar of the Chin

The scar on the veteran's chin is evaluated under Diagnostic 
Code 7804 which provides for a 10 percent rating if the scar 
is superficial, tender and painful on objective 
demonstration.  The 10 percent rating is the highest rating 
possible under this provision of the rating code.  The 
medical evidence shows that the scar is slightly tender to 
touch.  Therefore, the veteran meets the criteria for the 10 
percent rating.  

The only other provision of the rating code under which the 
veteran may be assigned a rating in excess of 10 percent is 
DC 7800, for disfiguring scars to the head, face, or neck.  
Under the old criteria, the next higher rating required 
severe scarring, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  A 50 
percent evaluation required complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  

The revised criteria, effective from August 30, 2002, 
provides for a 30 percent evaluation when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with for two or three characteristics of 
disfigurement.  Higher ratings of 50 and 80 percent, are 
assignable when, in addition to tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, there is four or five characteristics of 
disfigurement (50 percent) or six or more characteristics of 
disfigurement (80 percent).  Note (1) under DC 7800 lists the 
8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118.  

In this case, the medical evidence of record, including the 
most recent VA examination in October 2000, showed that the 
scar on the chin was depressed and measured 6 x 3 mm.  There 
was no evidence of underlying tissue loss.  The scar was not 
poorly nourished with ulcerations, and was not adherent or 
associated with any underlying soft tissue damage or frequent 
loss of skin.  The examiner commented that the scar did not 
cause more than minimal disfigurement.  

Under the old criteria, the clinical findings and the minimal 
disfigurement does not satisfy the criteria for a rating 
higher than 10 percent.  Under the revised rating criteria, 
while the evidence showed that the veteran's scar satisfied 
two of the eight characteristics of disfigurement, i.e., the 
scar was more than .6 cm wide at widest point and was 
depressed, there was no evidence of any underlying tissue 
loss.  Furthermore, there was no evidence of gross distortion 
or asymmetry of two features or paired sets of features.  All 
but one of the remaining characteristics, the scar is 
adherent to the underlying tissue, require the size of the 
scar to be at least 5 inches (13 or more cm.) in length, or 
exceeding 6 square inches (39 cm.) in total size.  In this 
case, the veteran's scar is neither adherent to the 
underlying tissue nor is it more than 5 inches in length or 6 
square inches in total size.  Lastly, the Board notes that 
the veteran testified at a personal hearing that, except for 
some slight tenderness to touch, the scars did not cause him 
any problems over the years.  In light of the discussion 
above, a rating in excess of 10 percent for a scar on the 
chin, under either the old or the revised rating criteria, is 
not warranted.  

Left Leg Scars

The scars on the veteran's left leg are evaluated under 
Diagnostic Code 7804 which, as indicated above, provides for 
a 10 percent rating if the scars are superficial, tender and 
painful on objective demonstration.  The 10 percent rating is 
the highest rating possible under this provision of the 
rating code.  The medical evidence shows that the scars are 
slightly tender to touch.  Therefore, the veteran meets the 
criteria for the 10 percent rating.  

The most recent VA examination in October 2000 showed that 
the scars on the left leg measured 10 x 8, 20 x 19, and 50 x 
10 mm.  One scar was deeply depressed, and the other two were 
depressed and slightly depressed, respectively.  There was no 
tissue loss, and the scars were not poorly nourished with 
ulcerations, adherent, or associated with any underlying soft 
tissue damage or frequent loss of skin.  The examiner 
commented that the scars did not cause more than moderate 
disfigurement and there was no evidence of any functional 
limitation attributable to the scars.  Moreover, the veteran 
testified at a personal hearing that, except for some 
tenderness to touch, the scars did not cause him any 
problems.  

Under the old criteria, a higher evaluation may be assigned 
based on limitation of function of the affected part under DC 
7805.  However, there is no medical evidence that the 
veteran's left leg scar causes any functional limitation in 
the left leg.  Furthermore, there is no evidence of 
ulceration, extensive exfoilation, exudation, or constant 
itching so as to warrant a higher evaluation by analogy to 
the rating code for eczema, DC 7806.  

Under the revised rating criteria for scars other than the 
head, face, or neck, that are deep or that cause limited 
motion, the scars must be a minimum of 6 inches square or 
more.  Note (1) provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with Sec. 4.25 of 
this part.  Here again, the scars on the veteran's left leg, 
when considered individually, do not exceed an area of 6 
square inches (39 cm.).  Therefore, a rating in excess of 10 
percent, under either the old or the revised rating criteria, 
is not warranted in this case.  

Right Buttocks & Thigh

As indicated above, the veteran's scars on the right buttock 
and thigh are rated under DC 7805, which provides that scars 
be evaluated on the basis of any related limitation of 
function of the body part which they affect.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  Medical evidence has 
not shown any limitation of motion or tenderness associated 
with the scars.  In the absence of greater severity of the 
veteran's shell fragment wound scars, the noncompensable 
rating currently assigned is entirely appropriate and fully 
comports with the applicable schedular criteria.  The Board 
also finds that no higher evaluation can be assigned pursuant 
to any other potentially applicable diagnostic code 
associated with scars and their residual effects.  See 38 
C.F.R. § 4.118 (2002).  

In the absence of medical evidence of additional disability 
of the right buttock and right thigh scars, the Board finds 
no basis for the assignment of a compensable rating under any 
of the other provisions of the rating schedule.  




ORDER

An evaluation in excess of 70 percent for service-connected 
PTSD, from the initial grant of service connection, is 
denied.  

An increased evaluation for service-connected scar residuals 
of a shell fragment wound of the chin is denied.  

An increased evaluation for service-connected scar residuals 
of a shell fragment wound of the left leg is denied.

A compensable evaluation for service-connected scar residuals 
from multiple shell fragment wounds to the right buttock and 
right thigh is denied.  




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

